Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a light-emitting module” in claims 1, 16, and 20,
“a driving module” in claims 1, 16, and 20,
“a power voltage writing module” in claims 1, 16, and 20,
“a data voltage writing module” in claims 1, 16, and 20,
“a light-emitting control module” in claims 1, 16, and 20, and
“a first reset module” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "S1(n)" and "S(n)" have both been used to designate “the first scan line” (e.g., see Fig. 3; Specification Paragraphs 82, 101). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 17, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites the limitation “the five transistor.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “five transistor.”

Claim 17 recites the limitation “The method according to claim 18…” (see page 38, line 14 – page 39, line 10).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “method according to claim 18.”

Claim 18 recites the limitation “the light-emitting stage.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “light-emitting stage.”

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to the claimed subject matter: “a seventh transistor comprising a first electrode electrically connected to the output terminal of the driving module, a second electrode electrically connected to the control terminal of the driving module, and a gate electrically connected to the second scan line; another pixel driving circuit has a same structure of the pixel driving circuit, the first transistor of the pixel driving circuit and the seventh transistor of the another pixel driving circuit are electrically connected to the second scan line.”
It would be unclear to one having ordinary skill in the art what the metes, bounds, scope, and meaning of the above limitation are intended to be.
Instant Figure 3 shows the first transistor [T1] and the seventh transistor [T7] being electrically connected to two different scan lines [EM(n) and EM(n+1)].

The term “adjacent” in claim 19 is a relative term which renders the claim indefinite.  The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The commonly accepted definition of “adjacent” is “lying near, close” (e.g., see Random House dictionary, Dictionary.com).
It would be unclear to one having ordinary skill in the art precisely how “near” or “close” the corresponding elements must be before they would be considered “adjacent,” as instantly claimed.

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10, 13-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2022/0230592 A1) in view of Li et al (US 2018/0151123 A1).

Regarding claim 1, Zhao discloses a pixel drive circuit, comprising: 
a light-emitting module [e.g., Fig. 6: 140]; 
a driving module [e.g., Fig. 6: DT] configured to provide a light-emitting driving current for the light-emitting module and comprising an input terminal and an output terminal; 
a power voltage writing module [e.g., Fig. 6: 150] comprising a first input terminal, a first output terminal, and a first control terminal, wherein the first input terminal is electrically connected to a power voltage signal line [e.g., Fig. 6: Vdd], and the first output terminal is electrically connected to the input terminal of the driving module; 
a data voltage writing module [e.g., Fig. 6: T1] comprising an input terminal electrically connected to a data voltage signal line [e.g., Fig. 6: Vdata], an output terminal electrically connected to the driving module, and a control terminal; and 
a light-emitting control module [e.g., Fig. 6: 160] comprising a second input terminal, a second output terminal, and a second control terminal, wherein the second input terminal is electrically connected to the output terminal of the driving module, and the second output terminal is electrically connected to the light-emitting module; 
wherein the first control terminal of the power voltage writing module, the second control terminal of the light-emitting control module, and the control terminal of the data voltage writing module are electrically connected to first scan lines [e.g., Fig. 6: Scan1, EM], and
the power voltage writing module and the light-emitting control module are controlled to be turned off when [e.g., Fig. 7: during t21, t22] the data voltage writing module is controlled to be turned on by a signal [e.g., Fig. 6: Scan1] of one of the first scan lines (e.g., see Paragraphs 53-61).

Zhao doesn’t appear to expressly disclose the first control terminal of the power voltage writing module, the second control terminal of the light-emitting control module, and the control terminal of the data voltage writing module being electrically connected to the same first scan line.

However, Zhao discloses the potential of the first scan signal terminal [e.g., Fig. 7: Scan1] is opposite to the potential of the light emission control signal terminal [e.g., Fig. 7: EM].
Similarly, Li discloses a pixel drive circuit embodiment wherein the potential of a first scan signal terminal [e.g., Figs. 5A, 6C: Scan3] is opposite to the potential of a light emission control signal terminal [e.g., Figs. 5A, 6C: EMIT] (e.g., see Paragraphs 131-133).
Li goes on to disclose another pixel drive circuit embodiment wherein the first control terminal of a power voltage writing module [e.g., Fig. 5I: M6], the second control terminal of a light-emitting control module [e.g., Fig. 5I: M7], and the control terminal of a data voltage writing module [e.g., Fig. 5I: M8] are electrically connected to a first scan line [e.g., Fig. 5I: EMIT], and
the power voltage writing module and the light-emitting control module are controlled to be turned off when the data voltage writing module is controlled to be turned on by a signal of the first scan line (e.g., see Paragraph 91: the eighth transistor M8 may be a P-type transistor; and both of the sixth transistor M6 and the seventh transistor M7 are N-type transistors).

Zhao and Li are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Li’s first scan line system to control Zhao’s power voltage writing module, light-emitting control module, and data voltage writing module, so as to consolidate control lines and increase signal control efficiency.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Li’s first scan line system with Zhao’s power voltage writing module, light-emitting control module, and data voltage writing module as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 2, Zhao discloses a first reset module [e.g., Fig. 6: 120] comprising an input terminal electrically connected to a reset signal line [e.g., Fig. 6: Vref], an output terminal electrically connected to a control terminal of the driving module, and a control terminal electrically connected to a second scan line [e.g., Fig. 6: Scan3] (e.g., see Paragraphs 53-61).

Li discloses a first reset module [e.g., Fig. 5I: M4] comprising an input terminal electrically connected to a reset signal line [e.g., Fig. 5I: VREF], an output terminal electrically connected to a control terminal of the driving module [e.g., Fig. 5I: M0], and a control terminal electrically connected to a second scan line [e.g., Fig. 5I: Scan1], 
wherein the data voltage writing module [e.g., Fig. 5I: M2, M3] is electrically insulated from the control terminal of the driving module when [e.g., Fig. 6D: T1] the first reset module is controlled to be turned on by the second scan line (e.g., see Paragraphs 134-150).

Regarding claim 3, Zhao discloses the first reset module comprises: a first transistor [e.g., Fig. 3: T3], comprising a first electrode electrically connected to the reset signal line, a second electrode electrically connected to the control terminal of the driving module, and a gate electrically connected to the second scan line (e.g., see Paragraph 35).

Li discloses the first transistor [e.g., Fig. 5I: M4, M41, M42] comprises a metal oxide active layer (e.g., see Paragraph 97).

Regarding claim 4, Zhao discloses the power voltage writing module comprises a second transistor [e.g., Fig. 3: T5] comprising a gate electrically connected to the first scan line; 
the light-emitting control module comprises a third transistor [e.g., Fig. 3: T6] comprising a gate electrically connected to the first scan line; and 
the second transistor and the data voltage writing module that are controlled by the signal of the first scan line have different on-off states, and 
the third transistor and the data voltage writing module that are controlled by the signal of the first scan line have different on-off states (e.g., see Fig. 7; Paragraphs 53-61).

Regarding claim 5, Li discloses the second transistor [e.g., Fig. 5I: M6] and the third transistor [e.g., Fig. 5I: M7] each comprise a metal oxide active layer (e.g., see Paragraph 97).

Regarding claim 6, Zhao discloses the second transistor comprises a first electrode electrically connected to the power voltage signal line, and a second electrode electrically connected to the input terminal of the driving module (e.g., see Fig. 6; Paragraphs 53-57).

Regarding claim 10, Zhao discloses the third transistor comprises a first electrode electrically connected to the output terminal of the driving module and a second electrode electrically connected to the light-emitting module (e.g., see Fig. 6; Paragraphs 53-57).

Regarding claim 13, Zhao discloses the data voltage writing module comprises: a sixth transistor [e.g., Fig. 6: T1] comprising a first electrode electrically connected to the data voltage signal line, a second electrode electrically connected to the driving module, and a gate electrically connected to the first scan line (e.g., see Paragraphs 53-61).

Li discloses the sixth transistor has a different channel type from the second transistor and the third transistor (e.g., see Paragraph 91: the eighth transistor M8 may be a P-type transistor; and both of the sixth transistor M6 and the seventh transistor M7 are N-type transistors).

Regarding claim 14, Zhao discloses the output terminal of the data voltage writing module is electrically connected to the input terminal of the driving module; the pixel driving circuit further comprises a seventh transistor [e.g., Fig. 6: T2] comprising a first electrode electrically connected to the output terminal of the driving module, a second electrode electrically connected to the control terminal of the driving module, and a gate electrically connected to the second scan line [e.g., Fig. 6: Scan2]; another pixel driving circuit [e.g., Fig. 11: 100] has a same structure of the pixel driving circuit, 
the first transistor of the pixel driving circuit and the seventh transistor of the another pixel driving circuit are electrically connected to the second scan line, 
a light-emitting driving current is generated by the another pixel driving circuit prior [e.g., Paragraph 10: prior frame] to a moment [e.g., Paragraph 10: current frame] when a light-emitting driving current is generated the pixel driving circuit; and 
wherein the seventh transistor has a same channel type as the first transistor (e.g., see Fig. 6; Paragraphs 53-57).

Regarding claim 15, Zhao discloses the pixel driving circuit further comprises a second reset module [e.g., Fig. 6: 170] comprising an input terminal electrically connected to the reset signal line, an output terminal electrically connected to the light-emitting module; wherein the second reset module and the data voltage writing module have a same on-off state (e.g., see Fig. 7); 
wherein the second reset module comprises an eighth transistor [e.g., see Paragraph 58] comprising a source electrically connected to the reset signal line, a drain electrically connected to the light-emitting module, and a gate connected to the first scan line; and 
wherein the eighth transistor has a same channel type as the sixth transistor (e.g., see Paragraphs 53-61).

Li discloses the pixel driving circuit further comprises a second reset module [e.g., Fig. 5I: M8] comprising an input terminal electrically connected to the reset signal line [e.g., Fig. 5I: VREF], an output terminal electrically connected to the light-emitting module [e.g., Fig. 5I: L], and a control terminal electrically connected to the first scan line [e.g., Fig. 5I: EMIT]; wherein the second reset module and the data voltage writing module that are controlled by the signal of the first scan line have a same on-off state (e.g., see Figs. 6C, 6D); 
wherein the second reset module comprises an eighth transistor [e.g., Fig. 5I: M8] comprising a source electrically connected to the reset signal line, a drain electrically connected to the light-emitting module, and a gate electrically connected to the first scan line; and 
wherein the eighth transistor has a same channel type as the sixth transistor (e.g., see Paragraph 91: the eighth transistor M8 may be a P-type transistor; and both of the sixth transistor M6 and the seventh transistor M7 are N-type transistors) (e.g., see Paragraphs 119-150).

Regarding claim 16, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Zhao discloses during a data voltage writing stage [e.g., Fig. 7: t22], transmitting a first control signal [e.g., Fig. 7: EM/Scan1] by the first scan line, controlling, by the first control signal, the data voltage writing module to be turned on, and controlling, by the first control signal, the power voltage writing module and the light-emitting control module to be turned off (e.g., see Fig. 7; Paragraphs 58-61).

Regarding claim 19, this claim is rejected by the reasoning applied in rejecting claim 14; furthermore, Zhao discloses a light-emitting stage [e.g., Fig. 7] of the pixel driving circuit comprises 
a plurality of light-emitting sub-stages [e.g., Fig. 7: pre-t21, t23], and 
an adjustment stage [e.g., Fig. 7: t22] is comprised between at least two adjacent light-emitting sub-stages [e.g., Fig. 7: pre-t21, t23] in the same light-emitting stage; 
the method comprises: in the adjustment stage, the first scan line transmits a first control signal [e.g., Fig. 7: EM/Scan1], and the second scan line transmits a fourth control signal [e.g., Fig. 7: Scan3]; 
the first control signal controls the data voltage writing module to be turned on and controls the power voltage writing module and the light-emitting control module to be turned off, and the fourth control signal controls the seventh transistor to be turned off (e.g., see Fig. 7; Paragraphs 58-61).

Regarding claim 20, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Zhao discloses a display panel [e.g., Fig. 11: 10], comprising the pixel driving circuit (e.g., see Paragraphs 92-93).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to pixel drive circuits. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
9 September 2022